DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 14-23 are pending in this application.
Response to Amendment
Claims 11, 14-16, and 20 are amended. Claim 13 is cancelled.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/31/2022, with respect to claims 11 and 14-23 have been fully considered and are persuasive.  The rejection of claims 11 and 14-23 has been withdrawn. 
 Allowable Subject Matter
Claims 11 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11 and 14-23 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially said fire-containment device including an airtight metal hood disposed above said current-limiting arrangement and enclosing a surroundings of said current limiting arrangement in an airtight manner. Albert et al. U.S. Patent Application 2017/0290178 (hereinafter “Albert”) discloses an airtight metal hood (refer to gas-impermeable cover 4)(fig.1)(refer also to [0016]), however Albert does not teach a current-limiting arrangement or the airtight metal hood disposed above said current-limiting arrangement. It would not have been obvious to a person of ordinary skill in the art to modify the assembly of Albert and/or any of the prior art of record to arrive at the claimed invention. Claims 14-23 are allowed based on their dependency on claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839